Citation Nr: 1611810	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  11-06 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased initial rating for bilateral hearing loss, rated as noncompensable prior to October 8, 2014, and 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1984 to April 1987 and from July 1987 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  That rating decision granted an initial noncompensable disability rating for bilateral hearing loss effective December 3, 2008.

In June 2013 and September 2014, the Board remanded the appeal for further development.

A February 2015 rating decision increased the initial noncompensable disability rating to 10 percent, effective October 8, 2014.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  Prior to December 11, 2013, the Veteran's hearing loss was manifested by no worse than level II hearing in the right ear and level III hearing in the left ear.

2.  Since December 11, 2013, the Veteran's hearing loss has been manifested by no worse than level II hearing in the right ear and level VIII in the left ear.


CONCLUSIONS OF LAW

1.  Prior to December 11, 2013, the criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  Since December 11, 2013, the criteria for a 10 percent disability rating, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard April 2009 letter satisfied the duty to notify provisions for the underlying service connection claim.  The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records, service personnel records, and post-service VA and private treatment records have been obtained.

The Veteran was provided VA audiological examinations in July 2009, August 2013, and October 2014.  While the Board found the August 2013 examination to be inadequate for deciding the claim, the Veteran was afforded the October 2014 examination, in accordance with the Board's September 2014 remand directive.  Thus, no further development is required in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998).  The July 2009 and October 2014 examinations provide sufficient evidence for deciding the claim.  As is further discussed below, these reports are adequate as they are based upon review of the Veteran's claims file, consideration of the Veteran's prior medical history and examinations, describe the hearing loss in sufficient detail so that the Board's evaluation is a fully informed one, and contain puretone audiometry and Maryland CNC Test results.  Thus, VA's duty to assist has been met.

II. Hearing Loss

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1.

In evaluating hearing loss impairment, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2015).

Table VII, "Percentage Evaluation for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

The Veteran was afforded VA examinations, with puretone audiometry and Maryland CNC Test results, in July 2009 and October 2014.  As is discussed above, the results from the August 2013 VA examination were found to be inadequate, and thus, those results are not included here.

In July 2009, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT 
35
40
50
55
55
LEFT
40
50
60
80
90

The average puretone threshold was 50 in the right ear and 70 in the left ear.  The puretone threshold at 500 Hz is not used in calculating the puretone threshold average but is used in determining whether or not a ratable hearing loss exists.  Speech audiometry revealed speech discrimination scores of 88 percent in the right ear and 84 percent in the left ear.  The audiometric results correspond to level II hearing in the right ear and level III hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  These numeric designations result in the assignment of a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.

In the June 2013 Board remand, the Board noted that the July 2009 examiner did not discuss functional impairment caused by the Veteran's hearing loss.  However, the Board did not find that the examiner's audiometric measurements were inadequate, and the Board finds that those measurements are adequate for evaluating the Veteran's hearing loss, in light of the fact that functional impairment caused by such hearing loss was discussed by the subsequent examiner.

In October 2014, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT 
25
45
40
55
50
LEFT
45
50
65
95
95

The average puretone threshold was 48 in the right ear and 76 in the left ear.  The puretone threshold at 500 Hz is not used in calculating the puretone threshold average but is used in determining whether or not a ratable hearing loss exists.  Speech audiometry revealed speech discrimination scores of 88 percent in the right ear and 62 percent in the left ear.  The audiometric results correspond to level II hearing in the right ear and level VII in the left ear.  See 38 C.F.R. § 4.85, Table VI.  These numeric designations correspond to a 10 percent evaluation.  See 38 C.F.R. § 4.85, Table VII.

The Board notes that, in a May 2015 statement (submitted on a standard notice of disagreement form), the Veteran essentially asserts that his hearing loss warrants a compensable rating dating back to the date of his December 2008 claim for service connection for hearing loss.  As is mentioned above, in the February 2015 rating decision, the Veteran's hearing loss rating was increased to 10 percent, effective October 8, 2014, which is the date of his last VA audiological examination.

However, VA treatment records show that the Veteran has been seen for complaints of hearing loss, and some of these records contain audiometric measurements, like the ones recorded in the VA examination reports for adequately evaluating hearing loss.  Specifically, a VA provider reported the following puretone threshold values in a December 11, 2013, treatment record:




HERTZ



500
1000
2000
3000
4000
RIGHT 
30
40
35
45
50
LEFT
55
55
55
90
95

The average puretone threshold was 43 in the right ear and 74 in the left ear.  Again, the puretone threshold at 500 Hz is not used in calculating the puretone threshold average.  Speech audiometry revealed speech discrimination scores of 84 percent in the right ear and 52 percent in the left ear.  The audiometric results correspond to level II hearing in the right ear and level VIII in the left ear.  See 38 C.F.R. § 4.85, Table VI.  These numeric designations correspond to a 10 percent evaluation.  See 38 C.F.R. § 4.85, Table VII.

The Board notes that none of the above audiometric results show an exceptional pattern of hearing impairment; thus, the provisions of Table VIA do not apply.  See 38 C.F.R. § 4.86 (2015).

Based on the evidence, the Board finds that the earliest date as of which it is ascertainable that an increase in the Veteran's bilateral hearing loss had occurred is not necessarily the date of the October 2014 VA examination.  Instead, the Veteran's hearing loss has been manifested by no worse than level II hearing in the right ear and level VIII in the left ear since the date of the VA treatment record from December 11, 2013.

Therefore, after resolving reasonable doubt in the Veteran's favor, the Board finds that the earliest date that it became ascertainable that the Veteran's hearing loss increased to a level warranting a 10 percent rating was December 11, 2013, and not the date of the October 2014 VA examination.  See 38 U.S.C.A. § 5017(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also 38 U.S.C. § 5110(b)(3); cf. Swain v. McDonald, 27 Vet. App. 219 (2015) (holding that the effective date for an increased rating for hearing loss can be earlier than the date that the hearing test showing objective results was conducted).  

In this case, staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  Prior to the December 11, 2013, VA treatment record, only noncompensable impairment was shown.  It became factually ascertainable that the Veteran's hearing loss worsened to be 10 percent disabling as of December 11, 2013.  These specific ratings are the initial ratings already assigned, and a higher initial rating is not warranted at any point since the award of service connection.

In sum, the evidence shows that the Veteran's bilateral hearing loss has been manifested by no worse than level II hearing in the right ear and level VIII in the left ear since December 11, 2013, and thus, a 10 percent rating is warranted since this date.  Prior to December 11, 2013, the evidence does not support a compensable rating for the Veteran's hearing loss.

III. Other Considerations

The Board considered whether referral for extraschedular ratings is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is therefore adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step which is a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular ratings inadequate.  With respect to the Veteran's hearing loss disability, it has been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by his hearing loss.  The Veteran reported at the October 2014 VA examination that he had difficulty understanding people's speech and that his hearing loss affected his job as an emergency tech, and the examiner considered his complaints.  Such impairment with occupational functioning and daily activities is contemplated by the schedular ratings.  The Veteran has not described functional effects that are considered exceptional or that are not otherwise contemplated by the assigned evaluations.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, referral for assignment of an extraschedular evaluation is not appropriate here.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  That is, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Here, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU due to the Veteran's hearing loss.  Asserting that his hearing loss affects his job performance is not the same as asserting that he is unable to obtain and maintain substantially gainful employment due to his hearing loss, and thus, no consideration of a TDIU is warranted.


ORDER

An initial compensable disability rating for bilateral hearing loss prior to December 11, 2013, is denied.

Since December 11, 2013, a disability rating of 10 percent, but no higher, for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


